Citation Nr: 0106173	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation from 
December 5, 1995 to September 1, 1997; in excess of 10 
percent from September 2, 1997 to February 23, 1999; and in 
excess of 40 percent on and after February 24, 1999 for low 
back pain with L5 radicular pain, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

The RO denied the veteran's December 5, 1995 claim of 
entitlement to an increased (compensable) evaluation for the 
veteran's service-connected low back disability then rated as 
residuals of lumbosacral strain.

In March 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for residuals of 
lumbosacral strain, effective September 2, 1997, the date of 
a microdisk excision.

In January 2000 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In September 2000 the RO granted entitlement to an increased 
evaluation of 40 percent for the veteran's service-connected 
low back disability then recharacterized as low back pain 
with L5 radicular pain, effective February 24, 1999, the date 
of a VA examination.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously noted, this matter comes before the Board from 
a February 1996 rating determination.  In January 2000, the 
Board remanded this matter for additional development, to 
include a VA examination.  

In March 2000, the veteran was afforded the requested 
examination.  In his report, the examiner found that it was 
at least as likely as not that the veteran's 1967 inservice 
automobile accident did cause the initial disc injury, based 
upon symptomatology and treatment and that the subsequent 
injury in 1999, reinjured the same lumbar area with disc 
involvement.  

In a September 1999 rating determination, the RO reclassified 
the veteran's disability evaluation as low back pain with L5 
radicular pain and rated the veteran as 40 percent disabling 
under Diagnostic code 5293, as opposed to the 10 percent 
evaluation it had assigned for residuals of lumbosacral 
strain under Diagnostic Code 5295. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  




Therefore, consideration of an increased evaluation based on 
functional loss due to pain on flare-ups with limitation of 
motion of the lumbar spine is proper.  VAOPGCPREC 36-97.  The 
veteran's low back disability is rated under 38 C.F.R. 
§ 4.71a; Diagnostic Code 5293 (2000).

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

While the Board notes that the veteran has been afforded 
several VA examinations during the course of this appeal, the 
findings from these examinations are insufficient to properly 
evaluate the veteran's current disability.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for any low back problems.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and neurologist or other appropriate 
available specialists to determine the 
nature and extent of severity of his 
service-connected low back pain with L5 
radicular pain.  

The claims folder, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
38 C.F.R. § 4.71a, Diagnostic code 5293 
(2000), and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.  The 
orthopedic examiner should also report 
the normal ranges of motion for the low 
back.  The examination findings must be 
reported in detail.  

If loss of range of motion is present, 
the examiners should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiners 
are further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to the low back 
and lower extremities and to make 
specific findings as to whether each 
complaint is related to the service-
connected low back pain with L5 radicular 
pain.  The examiners are also requested 
to comment on the absence or presence of 
the following: recurrent attacks with 
intermittent relief; symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm; absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc; little intermittent 
relief.  The examiners are further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

The examiners are also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected low back pain with 
L5 radicular pain?

	(b) Does the service-connected low 
back pain with L5 radicular pain cause 
weakened movement, fatigability, or 
incoordination?  If so, the examiners 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the low 
back pain with L5 radicular pain, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the low back pain with L5 
radicular pain, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back pain with L5 radicular 
pain.

Each examiner must specifically address 
the impact of the service-connected low 
back disability on the veteran's ability 
to perform gainful work.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.




3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

The RO should also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for low back pain 
with L5 radicular pain.  The RO should 
document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000). 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefit, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


